Case: 2:20-cv-01028-MHW-EPD Doc #: 12 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 1361



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Shawn M. Ross,

       Plaintiff,                                         Case No. 2:20-cv-1028

       V.                                                 Judge Michaei H. Watson

 Commissioner of Sociai Security,                         Chief Magistrate Judge
                                                          Preston Deavers
        Defendant.

                                           ORDER


        On February 9,2021, Chief Magistrate Judge Preston Deavers issued a Report

 and Recommendation ("R&R") recommending the Court deny Plaintiffs motion to

 remand and affirm the Commissioner's decision. R&R, ECF No. 11. The R&R notified

 the parties of their right to object and of the consequences for failing to do so.

 Specifically, the R&R warned the parties that a failure to timely object would result in a

 waiver of the right to de novo review by the Undersigned as well as a waiver of the right

 to appeal the Undersigned's decision adopting the R&R. Id. at 12. The deadline for

 filing objections has passed, and none were filed.

        Accordingly, the Court ADOPTS the R&R, DENIES Plaintiffs motion to remand,

 ECF No. 7, and AFFIRMS the Commissioner's decision. The Clerk shall enter

 judgment for the Commissioner and terminate this case.

        IT IS SO ORDERED.




                                             IICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT
